Plaintiff appeals from a judgment dismissing his complaint in an action to recover damages for injuries sustained when he tripped over an outlet pipe which protruded above the public sidewalk at a point near the curb, entered pursuant to a directed verdict. Judgment reversed on the law' and a new trial granted, with costs to appellant to abide the event. The trial court directed a verdict upon the sole ground that the testimony of the only eyewitness to the accident, involving an infant then about four years of age, was incredible as a matter of law. This was error. The question as to the credibility of the witness was for the jury, even though the accuracy of her testimony might be open to serious doubt. Close, P. J., Carswell, Johnston, Lewis and Aldrich, JJ., concur.